UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-7797



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GERALD BURNS, a/k/a Gerry,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CR-94-328, CA-98-1528-AM)


Submitted:   February 25, 1999             Decided:   March 10, 1999


Before HAMILTON, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gerald Burns, Appellant Pro Se. John Patrick Rowley, III, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gerald Burns seeks to appeal the district court’s order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.     Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. See United States v. Burns, Nos. CR-94-328;

CA-98-1528-AM (E.D. Va. Oct. 29, 1998; Nov. 20, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2